DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 19 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of US Patent Application 11,145,127 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/469388 ad corresponding claims of U.S. Patent 11,145,127 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
16
17
18
19
Patent application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
8


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/469388 and independent claim 1 of U.S. Patent Application 11,145,127 B2.
Claims

Current Application 
Claims
Patent Application 

1. A computer implemented method for updating a point map on a system having first and second communicatively coupled hardware components, comprising: 

1. A computer implemented method for updating a point map on a system having first and second communicatively coupled hardware components, comprising: 

the first component performing a first process on the point map in a first map state to generate a first map change, 

the first component performing a bundle adjust process on the point map in a first map state to generate a first map change, 

wherein the first map state is a state of the point map; 

wherein the first map state is a state of the point map; 

the second component performing a second process on the point map in the first map state to generate a second map change; 

the second component performing a loop closure process on the point map in the first map state to generate a second map change; 

the second component applying the second map change to the point map in the first map state to generate a first updated point map in a second map state, 

the second component applying the second map change to the point map in the first map state to generate a first updated point map in a second map state, 

wherein the second map state is a state of the first updated point map; 

wherein the second map state is a state of the first updated point map; 

the first component sending the first map change to the second component; 

the first component sending the first map change to the second component; 

and the second component applying the first map change to the first updated point map in the second map state to generate a second updated point map in a third map state, 

and the second component applying the first map change to the first updated point map in the second map state to generate a second updated point map in a third map state, 

wherein the third map state is a state of the second updated point map.

wherein the third map state is a state of the second updated point map.







Claim Objections

Regarding claim 1, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  
Bradski et al. (Publication: US 2016/0026253 A1) in view of Kotake et al. (Publication: US 2017/0039718 A1), Choi et al. (Publication: 2018/0274936 A1), Bostick et al. (Publication: 2016/0284125 A1), and Balachanderswaran et al. (Publication: 2016/0210785 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination, particularly

“… the second component performing a second process on the point map in the first map state to generate a second map change;
the second component applying the second map change to the point map in the
first map state to generate a first updated point map in a second map state, wherein the second map state is a state of the first updated point map;
the first component sending the first map change to the second component; and the second component applying the first map change to the first updated point
map in the second map state to generate a second updated point map in a third map state, wherein the third map state is a state of the second updated point map.”

Regarding claims 2 – 19 depends on the claim 1 with no art was found that could be applied to the claim1.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616